Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The safety gear of the claimed invention comprises all the limitations of claim 1, specifically, a normal wedge has a reverse wedge guide surface becoming more distant from a guide rail as extending upward, a reverse wedge on a guide rail side of the normal wedge is pulled upward together with the normal wedge at a time of emergency braking to be pressed against the guide rail, a pressing spring to apply a pushing force against movement of the normal wedge and a vertical direction spring to apply a pushing force against an upward movement of the reverse wedge wherein the normal wedge includes a stopper portion and a spring bearing portion, wherein the reverse wedge is between the stopper portion and the spring bearing portion, and wherein the vertical direction spring is provided between a lower surface of a spring bearing portion  and the upper most surface of the reverse wedge that is not taught, suggested, nor obvious over prior arts of record.
The safety gear of the claimed invention comprises all the limitations of claim 2, specifically, a normal wedge guide having a normal wedge guide surface becoming closer to a guide rail as extending upwards, a reverse wedge guide with a reverse wedge guide surface becoming more distant from the guide rail as extending upward, a main pressing spring to apply a pushing force against movement of the normal wedge guide and a vertical direction spring on an upper most surface of the reverse wedge wherein a frame body includes a horizontal portion and wherein the vertical direction spring is between a lower surface of the horizontal portion of the frame body and the upper most surface of the reverse wedge that is not taught, suggested, nor obvious over prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654